Case 1:18-cv-00885-CMH-MSN Document 46 Filed 09/30/19 Page 1 of 1 PageID# 1139



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA


                            Alexandria Division




 SAMIA BELLOUNIS,


       Plaintiff,

  V.                                  Civil Action No. l:18-cv-885



 MIDDLE-EAST   BROADCASTING
  NETWORK, INC.,

       Defendant.



                                    ORDER



       THIS MATTER comes before the Court on Defendant's Motion


 for Summary Judgment pursuant to Fed. R. Civ. P. 56.            It

  appearing to the Court that Defendant's motion should be

  GRANTED, it is hereby

       ORDERED that this case be dismissed, removed from the trial

  docket, and a memorandum opinion will be forthcoming.




                                          CLAUDE   M.   HILTON
                                            UNITED STATES   DISTRICT   JUDGE


 Alexandria, Virginia
 September 3o, 2019
